                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      CHARLOTTE DIVISION
                        3:18-cv-00583-MR

PHILLIP R. SCOTT,                )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                     ORDER
                                 )
FNU BENNET, et al.,              )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER comes before the Court on Plaintiff’s Motion to Allow

NCPLS to Send Plaintiff Discovery Documents Pursuant to Protective Order

[D.E. 23].” [Doc. 24].

      Pro se Plaintiff Phillip Scott (“Plaintiff”) is a prisoner of the State of

North Carolina, currently incarcerated at Pasquotank Correctional Institution

in Elizabeth City, North Carolina. On October 30, 2018, Plaintiff filed a

complaint under 42 U.S.C. § 1983 against Defendants J. Bennett and B.

Bennett, identified as sisters and correctional officers at Lanesboro

Correctional Institution (“Lanesboro”), for violating his rights under      the

Fourteenth Amendment’s Due Process clause by fabricating charges against

him for assault and failing to give him a proper disciplinary hearing; under

the First Amendment for retaliating against him for filing a grievance; and



        Case 3:18-cv-00583-MR Document 34 Filed 04/29/20 Page 1 of 5
under the Eighth Amendment for cruel and unusual punishment. [Doc. 1].

The alleged conduct occurred between March 21, 2018 through July 18,

2018. [Id. at 3]. Plaintiff’s Complaint survived initial review. [Doc. 9].

      On September 9, 2019, after Plaintiff had accepted the assistance of

the North Carolina Prisoner Legal Services (NCPLS) in conducting discovery

in this matter [Doc. 18], the Court entered an Amended Pretrial Order and

Case Management Plan (PTOCMP) amending case deadlines and

appointing the NCPLS for the limited purpose of discovery [Doc. 19]. The

PTOCMP provides, in pertinent part, as follows:

            Upon conclusion of the discovery period, NCPLS will
            file with the Court a Response to Discovery Order
            indicating     that:  (a)     NCPLS      will   provide
            representation; (b) the appointment of counsel is not
            necessary; (c) the Plaintiff has declined any further
            assistance by NCPLS; or (d) the reviewing NCPLS
            attorney feels that Plaintiff’s case is meritorious but
            NCPLS lacks adequate resources to provide
            representation. If NCPLS declines representation or
            the Plaintiff rejects NCPLS’s further representation
            following the period of discovery, NCPLS will
            provide the Plaintiff with a packet of discovery
            materials to assist the Plaintiff in either filing or
            responding to any dispositive motion. The packet
            will not include any documents or material
            subject to a protective order, and NCPLS will
            return any such documents or material to
            defense counsel at the conclusion of discovery.

[Doc. 19 at 4 (emphasis added)].



                                       2

        Case 3:18-cv-00583-MR Document 34 Filed 04/29/20 Page 2 of 5
       In December 2019, on the parties’ request, the Court entered a

Consent Protective Order, which the parties agreed was “necessary to

authorize the release of such confidential information and to ensure that such

confidential information is not disclosed or used for any purpose except in

connection with this litigation.” [Doc. 23 at 2]. The Count found as follows:

              [D]uring the course of this litigation, Defendants
              obtained and will continue to obtain and disclose to
              Plaintiff or the Court, information and documents
              from the North Carolina Department of Public Safety
              (“the Department”) that are deemed confidential
              under federal and state law, including, N.C.G.S. §§
              126-22(3) and -24, § 122C-52, § 132-1.7, § 148-74
              and -76; Goble v. Bounds, 13 N.C. App. 579, 581,
              186 S.E.2d 638, 639, aff’d, 281 N.C. 307, 188 S.E.2d
              347 (1972); Paine v. Baker, 595 F.2d 197, 200 (4th
              Cir. 1979), cert. denied,444 U.S. 925 (1979); 42
              U.S.C. § 1320d et seq.; and 45 C.F.R. §§ 160-164.

[Id. at 1].

       Thereafter, Plaintiff moved to compel Defendants to respond to a

request for production of documents. [Doc. 24]. The disputed request

sought “[c]opies of each and every file created and/or maintained on

Defendant[s] between March 21, 2018 to July 18, 2018, including the

following files: (a) Personnel file; (b) Disciplinary file; and (c) training files.”

[See Doc. 25 at 2]. Defendants conceded that Plaintiff is entitled “to those

personnel files, disciplinary files, and training files that relate solely to the

actual incident complaint of or to ‘other incidents of the same types,’ i.e.,
                                         3

         Case 3:18-cv-00583-MR Document 34 Filed 04/29/20 Page 3 of 5
incidents (if any) where the Defendants allegedly fabricate charges against

an inmate, failed to give an inmate a proper disciplinary hearing, retaliated

against an inmate for filing a grievance, improperly held an inmate in

segregated housing.” [Doc. 26 at 5].            Defendants argued, however, that

risks associated with providing “statutorily confidential information about

prison staff” at the end of the discovery period “must be weighed against the

needs of the case,” and “the proportionality considerations fall squarely in

favor of limiting disclosure.” [Id.].

      The Court granted Plaintiff’s motion in part, ordering that Defendants

produce certain records as provided in the Court’s Order and subject to the

requirements therein.1         [Doc. 30].       Defendants timely produced the

documents as instructed. [Doc 31 at ¶ 9]. Several of the documents were

produced pursuant to the Protective Order. [Id.]. Discovery is now complete

and counsel for Plaintiff has filed the NCPLS’ Response to the Court’s

PTOCMP and Standing Order 3:19-mc-60. [Doc. 32]. In the Response,

counsel for Plaintiff states that she has assisted Plaintiff with conducting

discovery in this case, provided advice and assistance to Plaintiff, and that,



1
 The Court recognizes that in granting Plaintiff’s motion for discovery it unintentionally
overlooked the provision in the parties’ Consent Protective Order allowing for disclosure
of confidential information to Plaintiff when the conditions prescribed therein are met.
[See Doc. 23 at ¶ 7]. The result, however, would have been the same in any event. [See
Doc. 30 at 5-6].
                                            4

         Case 3:18-cv-00583-MR Document 34 Filed 04/29/20 Page 4 of 5
               in the opinion of the NCPLS, appointment of counsel is not required in this

               action. [Id.].

                         The NCPLS now moves that the NCPLS be allowed to provide Plaintiff

               with documents that were produced pursuant to the Protective Order. [Doc.

               31]. Defendants consent to this motion. [Id. at ¶ 11]. The Court will grant

               Plaintiff’s motion and respectfully reminds the NCPLS of the procedure set

               forth in the Protective Order for such production.

                         IT IS, THEREFORE, ORDERED that Plaintiff’s motion [Doc. 31] is

               GRANTED and counsel for Plaintiff may disclose the documents produced

               pursuant to the Consent Protective Order to Plaintiff.

Signed: April 29, 2020




                                                        5

                           Case 3:18-cv-00583-MR Document 34 Filed 04/29/20 Page 5 of 5
